DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all item numbers all figures 1-15B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multi-lobe expander rotor" in ll 12,14-16.  There is insufficient antecedent basis for this limitation in the claim.  The metes and bounds of the claim cannot be determine and are therefore indefinite. For the purposes of examining claim 1 l 11 will be read as “a multi-lobe expander rotor 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Slaughter US 4,860,704.
In Re 1, Slaughter teaches a flow management apparatus for a rotary engine (rotary engine 1 with compression and expansion chambers; abstract; figure 1), comprising:
a compressor (3; figures 1, 8-9), comprising: 
a multi-lobe compressor rotor (80) operatively coupled to rotate about an axis of a drive shaft (4) within a cavity of the compressor (81), a tip of each lobe of the multi-lobe compressor rotor forming a seal against an inner surface of the compressor cavity (tips of lobes 87 have a sealing relationship with the surface 84 of the compression chamber 81; figures 8-9; column 8, lines 25-35);
a sliding vane (valves 99, which form a vane like structure that slide along the peripheral surface 86 of the compressor rotor 80; figures 8-9; column 8, lines 50-60) corresponding to each lobe of the multi-lobe compressor rotor (as shown), each compressor sliding vane configured to maintain a sealing contact with a surface of the multi-lobe compressor rotor (valves 99, form a sealing relationship with the peripheral surface 86 of the compressor rotor 80; figures 8-9; column8,lines 50-60), wherein a void is formed between a lobe tip and its corresponding sliding vane in which the lobe tip compresses air against the sliding vane (in figure 9, compression chambers 98 (voids) are formed rotationally between the tip of a lobe 87 and the forward valve 99, air is compressed in the compression chambers 98 (voids); column 8, lines 50-60 - see figures 8A-8D where the compressor module 800 forms a void identical to Slaughter's void);
an expander (5; figures 1, 6-7) comprising:
a multi-lobe expander rotor housing (15, see 35 USC 112b rejection above) operatively coupled to rotate about the drive shaft (4) within a cavity of the expander (16), a tip of each lobe of the multi-lobe expander rotor forming a seal against an inner surface of the expander cavity (seals 23 at the tip of lobes 17 have a sealing relationship with the surface 22 of the expansion chamber 16; figures 6-7; column 6, lines 25-35);
a sliding vane (valves 33, which form a vane like structure that slide along the peripheral surface 19 of the expansion rotor 15; figures 6-7; column 6, lines 40-60) corresponding to each lobe of the multi-lobe expander rotor (as shown), each expander sliding vane configured to maintain a sealing contact with a surface of the multi-lobe expander rotor (valves 33, form a sealing relationship with the peripheral surface 19 of the expansion rotor 15; figures 6-7; column 6, lines 50-60), wherein a void is formed in front of the lobe tip and its corresponding sliding vane from which exhausted gases from a previous engine cycle are expelled (in figure 7, exhaust chambers 32 (voids) are formed rotationally between the seal 23 at the tip of a lobe 17 and the forward valve 33, exhaust gases from previous combustion are exhausted from exhaust chambers 32 (voids) via exhaust ports 39; column 6, lines 40-65 - see figures 9A-9D where the expansion module 900 forms a void identical to Slaughter's void).
In Re 2, Slaughter further teaches a set of N combustors (a set of two combustor units 6; figure 3), wherein N is an integer greater than or equal to 2 (a set of two combustor units 6 as shown), each set of N combustors axially opposed and radially offset with respect to the drive shaft axis (on opposite sides of axis of engine shaft 4 as shown), wherein each combustor of the set of N combustors comprises a combustion chamber (34).
In Re 3, Slaughter further teaches wherein N = 3 (although the embodiment of figures 6-9 shows a compressor module 5 with a two lobed compressor rotor 80 and an expansion module 3 with a two lobed compressor rotor 15 and a set of two corresponding combustor units 6, a modified version of the rotary engine may include a modified expansion module 11 O with a three lobed rotor 111 and a set of three corresponding combustor units 114 as shown in figure 5 and a modified compressor module with a three lobed rotor; column 9, line 35 -column 10, line 5).

Claim Rejections - 35 USC § 102 – Duplicate Rejection 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6,347,611 B1 (WRIGHT). 
As per claim 1, Wright discloses a flow management apparatus for a rotary engine (engine system with expansion and compression chambers; abstract), comprising: a compressor (figure 5), comprising: a multi-lobe compressor rotor (21) operatively coupled to rotate about an axis of a drive shaft (14) within a cavity of the compressor (13a), a tip of each lobe of the multi-lobe compressor rotor forming a seal against an inner surface of the compressor cavity (each lobe 102 of the compression rotor 21 includes an apex seal 98 for sealing contact with surface 13b of the compression cavity 13a; figure 5; column 7, lines 50-60); a sliding vane (94) corresponding to each lobe of the multi-lobe compressor rotor (as shown), each compressor sliding vane configured to maintain a sealing contact with a surface of the multi-lobe compressor rotor (vane seal 94 is in sealing contact with the outer surface of compression rotor 21; figure 5; column 7, lines 50-60), wherein a void is formed between a lobe tip and its corresponding sliding vane in which the lobe tip compresses air against the sliding vane (air compression chambers 103 (voids) rotationally between apex seals 98 at the tip of lobes 102 and vanes 94; figure 5; column 7, lines 50-65); an expander (figure 2A) comprising: a multi-lobe expander rotor (20) operatively coupled to rotate about the drive shaft (14) within a cavity of the expander (12a), a tip of each lobe of the multi-lobe expander rotor forming a seal against an inner surface of the expander cavity (each lobe 32 of the expansion rotor 20 includes an apex seal 46 for sealing contact with surface 12b of the expansion cavity 12a; figure 2A; column 5, lines 25-40); a sliding vane (38) corresponding to each lobe of the multi-lobe expander rotor (as shown), each expander sliding vane configured to maintain a sealing contact with a surface of the multi-lobe expander rotor (vane seal 38 is in sealing contact with the outer surface of expansion rotor 20; figure 2A; column 5, lines 25-40), wherein a void is formed in front of the lobe tip and its corresponding sliding vane from which exhausted gases from a previous engine cycle are expelled (exhaust chambers 53 (voids) rotationally between apex seals 46 at the tip of lobes 32 and vanes 38 for exhausted gases that have been previously combusted through exhaust ports 29; figure 2A; column 5, lines 25-40).
As per claim 2, Wright discloses the flow management apparatus of claim 1, and further discloses further comprising a set of N combustors (a set of four combustion assemblies 18; figures 1, 2A: column 3, lines 35-45), wherein N is an integer greater than or equal to 2 (a set of four combustion assemblies 18; figures 1, 2A; column 3, lines 35-45), each set of N combustors axially opposed and radially offset with respect to the drive shaft axis (on opposite sides of axis C1 of shaft 14 as shown), wherein each combustor of the set of N combustors comprises a combustion chamber (28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747